Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendments was given in an interview with Randy Braegger on 12/21/2021.
The application has been amended as follows: 
Claims 11, 12 and 14 have been cancelled. 
Reasons for Allowance
Claims 1-2 and 4-10, 13, 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by Satoshi (Kanzawa) (JP2008254339, English translation provided), Yukawa (US Patent No. 10,226,970), and Tanno (US 2006/0231185). For independent claim 1, Satoshi teaches multiple formats of cuts in the sound absorber (as shown in Figs. 1-6). However, after the installation of the sound absorber inside the tire, these cuts are opened.  Yukawa discloses cuts may close after attaching to the inner surface of the tire. Yukawa fails to disclose that a plurality of cuts are formed on both end portions in a lateral direction and the cuts are connected only to one end portion in the lateral direction of the sound absorber. Tanno also fails to disclose these features. So independent 1 is allowable and their depended claims (i.e. claims 2, 4-10, 13, 15 depend on claim 1) will be allowable as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741  

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742